UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1963


CAROL ANN SIMMONS,

                Plaintiff – Appellant,

          v.

WHEELING ISLAND GAMING, INC.; W.D.R.A. FOOD SERVICE, INC.,
Principal Office; WHEELING LAND DEVELOPMENT CO.; RONALD A.
SULTEMEIER, Incorporator; TERRY C. BURTON, Incorporator;
JAMES W. SIMMS, President; MICHAEL MAESTLE, Vice President;
WILLIAM J. BISSETT, Director; CHARLES E. MORAN, JR.; DAN
HANCOCK, Head of Security Wheeling Island Gaming, Inc.,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.   Frederick P. Stamp,
Jr., District Judge. (5:12-cv-00050-FPS)


Submitted:   December 13, 2012            Decided:   December 18, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carol Ann Simmons, Appellant Pro Se. Scott Kevin Sheets,
HUDDLESTON BOLEN, LLP, Huntington, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carol Ann Simmons appeals the district court’s order

denying her action filed under the Americans with Disabilities

Act.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.        Simmons     v.    Wheeling       Island   Gaming,      Inc.,   No.

5:12-cv-00050-FPS (N.D. W. Va. July 10, 2012).                We dispense with

oral   argument   because       the    facts   and   legal    contentions    are

adequately    presented    in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                         2